Case 1:18-cv-04253-ARR-RER Document 58 Filed 01/22/20 Page 1 of 4 PageID #: 800



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK



 AH KIT TOO, Individually and on Behalf of All   Lead Case No. 1:18-CV-04253
 Others Similarly Situated,
                                                 Judge Allyne R. Ross
                             Plaintiff,
                                                 CLASS ACTION
              v.

 ROCKWELL MEDICAL, INC., ROBERT L.
 CHIOINI, AND THOMAS E. KLEMA,

                             Defendants.


 ROBERT SPOCK, Individually and on behalf of     Consolidated Case No. 1:18-CV-04993
 all others similarly situated,
                                                 Judge Allyne R. Ross
                     Plaintiff,
                                                 CLASS ACTION
              vs.

 ROCKWELL MEDICAL, INC., ROBERT L.
 CHIOINI, AND THOMAS E. KLEMA,

                     Defendants.



           NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF
            CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION
Case 1:18-cv-04253-ARR-RER Document 58 Filed 01/22/20 Page 2 of 4 PageID #: 801



        TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR

 ATTORNEYS OF RECORD HEREIN:

        PLEASE TAKE NOTICE that, pursuant to the Court’s Order Preliminarily Approving

 Settlement and Providing for Notice (“Preliminary Approval Order,” ECF No. 56), on February

 26, 2020 at 11:00 a.m., before the Honorable Allyne R. Ross, in Courtroom 2E of the United

 States Courthouse, Eastern District of New York, 225 Cadman Plaza East, Brooklyn, NY 11201,

 Lead Plaintiffs Robert Spock and Duck Pond Partners, LP (collectively, “Lead Plaintiffs”)1 will

 and hereby do move the Court to: (1) grant final approval of the Settlement in the above-

 captioned action on the terms set forth in the Stipulation; and (2) approve the proposed Plan of

 Allocation for distribution of the Net Settlement Fund.

        This motion is based on this Notice of Motion; the memorandum of law in support

 thereof; the Declaration of Austin P. Van and Casey E. Sadler in Support of (1) Lead Plaintiffs’

 Motion for Final Approval of Class Action Settlement and Plan of Allocation; and (2) Lead

 Counsel’s Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses;

 all exhibits thereto; all pleadings and papers filed herein; arguments of counsel; and any other

 matters properly before the Court. This motion is unopposed by Defendants.

        Proposed orders granting the requested relief will be submitted with the reply papers after

 the deadline for objecting to Lead Plaintiffs’ motion has passed.




 1
   All capitalized terms that are not otherwise defined herein have the same meanings as set forth
 in the Stipulation of Settlement dated August 6, 2019 (“Stipulation,” ECF No. 55-8).


                                                 1
Case 1:18-cv-04253-ARR-RER Document 58 Filed 01/22/20 Page 3 of 4 PageID #: 802



 Dated: January 22, 2020                   Respectfully submitted,

                                           GLANCY PRONGAY & MURRAY LLP

                                           By: s/ Casey E. Sadler
                                           Robert V. Prongay
                                           Casey E. Sadler
                                           Charles H. Linehan
                                           1925 Century Park East, Suite 2100
                                           Los Angeles, California 90067
                                           Telephone: (310) 201-9150
                                           Facsimile: (310) 201-9160
                                           Email: info@glancylaw.com

                                           Lead Counsel for Lead Plaintiffs

                                           POMERANTZ LLP
                                           Jeremy A. Lieberman
                                           Austin P. Van
                                           600 Third Avenue, 20th Floor
                                           New York, New York 10016
                                           Telephone: (212) 661-1100
                                           Facsimile: (212) 661-8665
                                           Email: jalieberman@pomlaw.com
                                                   avan@pomlaw.com

                                           Lead Counsel for Lead Plaintiffs




                                       2
Case 1:18-cv-04253-ARR-RER Document 58 Filed 01/22/20 Page 4 of 4 PageID #: 803



                                     PROOF OF SERVICE


        I, the undersigned say:

        I am not a party to the above case and am over eighteen years old.

        On January 22, 2020, I served true and correct copies of the foregoing document, by

 posting the document electronically to the ECF website of the United States District Court for

 the Eastern District of New York, for receipt electronically by the parties listed on the Court’s

 Service List.

        I affirm under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct. Executed on January 22, 2020.



                                                     s/ Casey E. Sadler
                                                     Casey E. Sadler
